jeopardy violations implicate both statutory and constitutional issues and
                are reviewed de novo. Jackson v. State, 128 Nev.                 P.3d
                (Adv. Op. No. 55, December 6, 2012). Because neither the coercion nor
                domestic violence statute expressly allows for, or prohibits, convictions for
                both, see NRS 207.190, NRS 33.018, we apply the test outlined in
                Blockburgerl to determine "whether each offense contains an element not
                contained in the other; if not, they are the 'same offence' and double
                jeopardy bars additional punishment and successive prosecution."
                Jackson, 128 Nev. at        ,     P.3d at      (Adv. Op. No. 55 at 7) (quoting
                United States v. Dixon, 509 U.S. 688, 696 (1993)). Both coercion and
                domestic violence—charged here under a theory of battery—require proof of
                an element that the other does not. See NRS 207.190, NRS 33.018.
                Although Sullivan contends that under the unique facts of this case the
                State had to demonstrate that he was in a domestic relationship with the
                victim in order to prove coercion, we look only to what the statute
                requires, "notwithstanding a substantial overlap in the proof offered to
                establish the crimes." Brown v. Ohio, 432 U.S. 161, 166 (1977) (internal
                quotation omitted). Because Sullivan failed to demonstrate that the
                legislature intended to prohibit punishment for both offenses, we conclude
                that he is not entitled to relief on this claim.
                             Similarly, Sullivan also argues that Walker v. Florida, 397
                U.S. 387 (1970), and NRS 171.070 mandate reversal of his felony coercion
                conviction because it was based on the same act as his municipal court
                domestic violence conviction. Although respondent did not specifically


                      iBlockburger v. United States, 284 U.S. 299 (1932).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A


                                                                                                 :411X,1
                              address these arguments in its response, its argument regarding double
                             jeopardy generally applies with equal force. Therefore, we decline to
                             construe the lack of a specific argument as a confession of error. See
                             NRAP 31(d). Because the acts constituting domestic violence were not
                             necessary to prove the offense of coercion, we conclude that these claims
                              also lack merit. See Sacco v. State, 105 Nev. 844, 846-47, 784 P.2d 947,
                              949 (1989).
                                             Third, Sullivan argues that his two convictions are redundant
                             because, while different offenses under Blockburger, they are factually
                             based upon the same act. We have recently rejected these challenges as
                             unworkable and have reemphasized that the appropriate analysis is the
                             intent of the legislature. See Jackson, 128 Nev. Adv. Op. at , P.3d
                              at (Adv. Op. at 17-18). We conclude that Sullivan is not entitled to
                             relief on this claim.
                                            Fourth, Sullivan argues that the district court erred by failing
                             to give his proposed "two reasonable interpretations" jury instruction,
                              claiming that the district court's rejection of his proposed instruction was
                             tantamount to denying an instruction on his theory of the offense. We
                             reject Sullivan's claim that denial of his proposed instruction was similar
                             to the denial of a "duty to acquit instruction." Cf. Crawford v. State, 121
                             Nev. 744, 753, 121 P.3d 582, 588 (2005). Because the jury was properly
                             instructed regarding reasonable doubt, we conclude that the district court
                              did not err by rejecting Sullivan's proposed instruction. See Bails v. State,
                              92 Nev. 95, 98, 545 P.2d 1155, 1156 (1976).
                                            Fifth, Sullivan argues that the State committed prosecutorial
                              misconduct by referring to defense counsel as a public defender. Because
                              Sullivan did not object to the statement, we review it for plain error

SUPREME COURT
        OF
     NEVADA

                                                                             3
(0) 1947A


                .‘,",-7-;" 111 :INE         WriliM- ::Xr: n''''.S1IMISMINIBEEREILWM- ,TNITINAZAKMTUSV -` Wit?,
                                                  !                                                              'M PRIV
                   affecting his substantial rights. Dieudonne v. State, 127 Nev.     „ 245
                   P.3d 1202, 1204-05 (2011). While we are mindful of the concerns that
                   Sullivan raises, we conclude that the singular, innocuous reference to
                   counsel as a public defender was not misconduct. See Williams v. State,
                   103 Nev. 106, 110, 734 P.2d 700, 703 (1987) (a prosecutor may not make
                   comments intended to influence the outcome of a case). We conclude that
                   Sullivan is not entitled to relief on this claim.
                                Sixth, Sullivan argues cumulative error. Because we have
                   found no error, there are no errors to cumulate. Accordingly, we
                                ORDER the judgment of conviction AFFIRMED.


                                                                       vesLA.L\       J.
                                                         Hardesty



                                                         Parraguirre


                                                           Congo&                     J.
                                                         Cherry



                   cc: Hon. Joanna Kishner, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           4
(0) I947A

                MiliEEDIEWSIE                                                                 a